DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 25 after “h)” starts with a capital letter. Only the first word of the claim should begin with a capital.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  lines 4 through 8 include the capitalized terms “Modified Proctor Density”, “Maximum Dry Compacted Density” and “Relative Density”. These terms should not be capitalized. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “land that requires very long real estate and commercial project permitting and approval processes.” The claim limitation is subjective and its scope indeterminable. The term “very long” could be hours, days, weeks or years; the intended scope unascertainable. 
Regarding claim 24, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,098,495. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of ‘495 generally anticipates the instantly claimed invention.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,724,260 in view of Sutter, US 7,036,449. 
‘260 as claimed anticipates the claimed invention with the exception of an additional recreational facility in the vicinity of the waterfront perimeter.
Sutter discloses both a restaurant (248) and other commercial and recreational facilities in the vicinity of a waterfront area (refer to Fig. 2 of Sutter).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the additional recreational facilities of Sutter to the claimed urban transformation construction method of ‘260 in order to provide entertainment and services to customers and visitors of the lagoon.

Reasons for Allowance
Claims 1-24 would be allowable if a timely filed Terminal Disclaimer is accepted to overcome the Double Patenting rejections and if the claims are amended to overcome the 112(2) rejection set forth above.
The following is an examiner’s statement of reasons for allowability:
The prior art teaches demolition and excavation and pool basin construction. However, the prior art does not provide a teaching, suggestion or motivation for demolishing a site area by excavating a specific depth, a specific volume of the excavating material, the specific surface area and minimum depth of a basin formed wherein a shape of a waterfront perimeter formed by containment walls having a curved shape with a specific maximum width. Although all the claim elements are generally known in the prior art, the prior art could not be reasonably combined to arrive at the specific combination and dimensions without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633